Citation Nr: 1456420	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Marine Corps from January 1958 to March 1967.  He died in January 1997.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal (VA Form 9) in August 2011.  In August 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with this claim.  A review of the Virtual VA claims file reveals that the documents are either duplicative of the evidence in the VBMS or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died in January 1997.  His death certificate lists the immediate cause of death as cardiopulmonary arrest due to stage IV non-small lung cancer.  
2.  The Veteran was not service connected for any disabilities at the time of his death. 

3.  The Veteran is not shown to have been stationed in the Republic of Vietnam or to have been exposed to an herbicide agent.

4.  The Veteran's lung cancer first manifested many years following separation from service, and the probative evidence of record does not suggest that this condition was caused by any incident of service. 

5.  There is no probative evidence of record indicating that an incident in service caused or contributed substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).  

The VCAA requires VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd and remanded on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).
In an August 2008 letter issued prior to the decision on appeal, the appellant was provided notice regarding what evidence is needed to substantiate her claim, as well as what evidence must be submitted by the appellant and what evidence will be obtained by VA.  The appellant was advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death.  The appellant also was informed of when and where to send the evidence.  

Although the August 2008 letter did not advise the appellant of how disability evaluations and effective dates are assigned or provide a statement of whether the Veteran was service connected for any disabilities, the Board finds this to be harmless error.  As discussed below, the criteria for establishing service connection for the cause of the Veteran's death have not been met; thus, information concerning disability evaluations and how effective dates are assigned are not relevant.  In addition, the Veteran was not service connected for any disabilities prior to his death so there were no other disabilities to consider when evaluating the claim.  The Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records and personnel records, available private treatment records, and the Veteran's death certificate.  Also of record, and considered in connection with this appeal, are a journal written by the Veteran, various statements submitted by the appellant and her representative, and a transcript of the appellant's testimony before the Board.  

The appellant identified six private medical care providers who rendered treatment to the Veteran.  In an August 2008 letter, VA requested that the appellant complete an Authorization and Consent to Release Information to the VA for each of the providers, but stated also that the appellant may want to obtain and send VA the information herself.  In October 2008, VA requested medical records from the six providers and gave notice to the appellant that it had done so.  In its October 2008 letter to appellant, VA informed the appellant that it is her responsibility to see that VA receives the requested records.  

In December 2008, the appellant provided VA with numerous medical records she obtained from Piedmont Hospital and the limited information she received from Hospice Atlanta.  She also provided a December 2008 letter from Dr. P.B. and an August 2008 letter from his office stating that the Veteran's medical records were destroyed because the office is not required to keep medical records longer than ten years.  The appellant also provided an August 2008 letter from Dr. R.Y's office stating that medical records are kept for ten years and that the Veteran's medical records were destroyed.  The appellant stated in a December 2008 letter that Dr. B.C. and Dr. C.B. did not respond to any of her several requests for medical records; therefore, no medical records or comments from either physician are available.  The Board notes that in October 2008 Dr. B.C. responded to VA that no records for the Veteran are available.

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2014).  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Id.  The record does not reflect that a follow-up request was made by VA to the five medical care providers who did not respond directly to VA.  The Board, however, finds no further action on the part of VA was necessary given the facts here.  The appellant provided responses to VA from four of the five providers, and multiple requests for records (one by VA and several by appellant) were submitted to Dr. C.B. who failed to respond.  In any event, Dr. C.B. provided treatment to the Veteran from June 1991 through January 1997, approximately 24 years after the Veteran left active duty.  Therefore, it is highly unlikely that Dr. C.B. could provide evidence that the Veteran's lung cancer existed at the time of the Veteran's separation from service or was the result of his service.  VA is only obligated to assist the claimant in obtaining evidence when a reasonable possibility exists that such assistance will aid in substantiating the claim.  The appellant has been aware since at least December 2008 that records were not obtained from Dr. C.B.  In addition, she has not identified any available medical records that have not been associated with the Veteran's claims file.  Therefore, the Board finds that no additional RO action to further develop the record in connection with the claim is warranted.

The Board notes that a medical opinion was not obtained in this case.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the court held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d)(1) (West 2002) is inapplicable to DIC claims because the provision specifically states it is only applicable to claims for "disability compensation."  However, in Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008), the court clarified DeLaRosa, indicating that while section 5103A(d)(1) is inapplicable to DIC claims, the provision of section 5103A(a)(1) still requires VA to make reasonable efforts to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Id. at 1348.  The Veteran's cause of death is documented as being due to lung cancer.  Lung cancer is an enumerated disease associated with herbicide exposure (see 38 C.F.R. § 3.309(e)) so a medical opinion is not necessary to substantiate this element of the theory of entitlement.  As detailed below, there is no other event shown in service that may support a claim of service connection.  Thus, the Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating this claim.  Therefore, a medical opinion is not warranted. 

With respect to the appellant's August 2014 Board hearing, the undersigned identified the issue on appeal and the reason for the RO's denial and identified the evidence necessary to substantiate the claim.  The appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testimony at a Board hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Entitlement to Service Connection for Cause of Death

Overview of Relevant Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  If a chronic disorder, such as a malignant tumor, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2014).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions; but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as respiratory cancers, will be presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) (2014). 

Aside from the above-mentioned presumptive provisions, service connection may be established by satisfactory proof of direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hilkert v. West, 12 Vet. App. 145, 155 (1999).  In order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  In cases of service connection for the cause of the death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran was not service connected for any disability at the time of his death.  However, the appellant argues that the Veteran's lung cancer was presumptively incurred in service due to his exposure to Agent Orange in Vietnam.  The appellant's evidence of the Veteran's service in Vietnam is the Veteran's own statements to her that he served in Vietnam, and a journal written by the Veteran that relates events that allegedly occurred in a mission to Vietnam while the Veteran was stationed on board the USS Mann.  

The Veteran's DD 214 for his first period of service beginning on January 16, 1958 and ending on March 1, 1961 indicates the Veteran had approximately 14 months of foreign service; however, it does not indicate that any of that service occurred in Vietnam.  The Veteran's DD 214 for his re-enlistment period of service beginning on March 2, 1961 and ending on March 1, 1967 indicates the Veteran did not have any foreign service during that period.  In an October 2008 report, the National Personnel Records Center relates that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  A Sea and Air Travel-Embarkation Slip in the Veteran's personnel record indicates the Veteran embarked on board the USS Mann at Naha, Okinawa on September 19, 1960 and departed therefrom on September 20, 1960.  The Veteran arrived and disembarked at San Diego, California on October 5, 1960.  There is no mention of any missions involving Vietnam or any other locale on the way to San Diego.

At the August 2014 Board hearing, the appellant testified that the Veteran began talking about Vietnam all of a sudden and repeatedly discussed Vietnam.  He told the appellant on numerous occasions of his service in Vietnam for secret amphibious landings.  The Board does not doubt the credibility of the appellant's testimony, i.e. that the Veteran told her he served in Vietnam.  The Veteran's DD 214s and personnel records, which the Board find probative, do not reflect that the Veteran served in Vietnam. The Board finds that the Veteran's statements that he was in Vietnam lack credibility and are of little probative value as detailed further below.  Therefore, the Board finds that the appellant's testimony has very little probative value with respect to whether the Veteran actually was in Vietnam.  

In his journal, written at least 20 years after his separation from service, the Veteran wrote in Chapter 9 of a secret mission in which he left the USS Mann and went to Vietnam, without ammunition and only K-bars for defense.  The story centers on a hand-to-hand battle with the enemy in which the Veteran is stabbed through the heart with a sword and killed.  The Veteran returns to life and brings all of the other Americans back to life with a touch of his hand.  The Board notes that the Veteran states in his journal that his "experiences have been histrionically enhanced, and dramatized" so that "the story will be more interesting and vibrant reading, but nevertheless it becomes fiction."  The fictional nature of the journal is consistent with the Veteran's other stories of walking on water to save a girl and using a sword to kill over eighty black-clad Japanese that Satan sent to kill the Veteran.  The service department records fail to show that the USS Mann had a mission to Vietnam or that the Veteran ever served in Vietnam.  The service department records are official federal records and therefore, they constitute competent and credible evidence of the place, time, and character of the Veteran's service.  The fictional nature of the journal does not credibly cast doubt as to the accuracy of the service department records.  Thus, the probative evidence of record shows that the Veteran did not have service in the Republic of Vietnam.  

Moreover, assuming for the sake of argument that the Veteran did have service in Vietnam, it would have been during his first period of service when he had approximately 14 months of foreign service during the period beginning on January 16, 1958 and ending on March 1, 1961.  However, there is no presumption of herbicide exposure for service in Vietnam prior to January 9, 1962.  38 C.F.R. §§ 3.307(a)(6) (2014).  Because all of the Veteran's foreign service occurred prior to January 1962, the presumption of herbicide exposure would not be available to the Veteran even if he was in Vietnam during his foreign service period.  

Although service connection on a presumptive basis for exposure to Agent Orange in Vietnam is not warranted for the Veteran, service connection still may be established by satisfactory proof of direct service connection.  The Veteran's service treatment records for both periods of service are negative for any complaints, diagnoses, or treatments relating to lung cancer.  None of the examinations referenced in the records note any problems with the Veteran's lungs.  Chest x-rays performed January 1958 and January 1959, and a photofluorogram of the chest performed February 1961 are noted as normal.  There is no evidence in the Veteran's service treatment records of the diagnosis of or treatment for lung cancer.

Private treatment records of Piedmont Hospital show that in December 1996 the Veteran was diagnosed with stage IV non-small lung cancer.  These records, as well as the records from Hospice Atlanta, do not state the cause of the Veteran's lung cancer.  A December 2008 letter from Dr. P.B. states that the Veteran "reported" he served as a Marine in Vietnam and was exposed to Agent Orange during his tour.  Dr. P.B. continues that there is "limited/suggestive" evidence of an association between Agent Orange and subsequent development of lung cancer.  Dr. P.B. appears to have based the Agent Orange exposure in Vietnam on the Veteran's reported history.  Dr. P.B. did not provide any evidence to support the statements that the Veteran was in Vietnam or was exposed to Agent Orange while there. Except as to the link to Agent Orange exposure, Dr. P.B. does not otherwise state that the Veteran's lung cancer was related to his service.  There is no indication that Dr. P.B. reviewed the claims file or was aware of the Veteran's medical history as documented in the service treatment records.  Thus, the Board does not find that Dr. P.B.'s letter provides probative evidence that the Veteran's lung cancer resulted from his service.  The Board finds that the Veteran's private treatment records do not credibly link the Veteran's lung cancer to his military service.  Moreover, the appellant has not provided any credible evidence that the Veteran's lung cancer manifested within one year of the Veteran's discharge from service or contended that the Veteran's lung cancer was due to anything other than Agent Orange exposure.

The record evidence does not support a finding that the Veteran served in Vietnam or that the Veteran was in Vietnam during the presumptive period for Agent Orange exposure.  Thus, the Board finds that service connection for the Veteran's cause of death is not warranted on a presumptive basis for exposure to Agent Orange in Vietnam.  The record shows instead that the Veteran's lung cancer did not manifest until decades after service.  The record evidence does not credibly establish a link between the Veteran's military service and the lung cancer that ultimately caused his death.  As the Veteran was not service-connected for any disabilities, including lung cancer, at the time of his death, there is no credible evidence of lung cancer in service or within a year of separation, and there is no credible evidence that the Veteran's lung cancer was related to his military service, the Board finds that service connection for cause of death is also not warranted on a direct basis.  For the foregoing reasons, the Board finds the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's cause of death is related to service.  However, the Board is bound by the statutes enacted by Congress, and, as a result of their application, must find that a preponderance of the evidence is against the appellant's claim. 


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


